1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     LEONA PRICE,                                     )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:19-cv-00895-GMN-GWF
5
            vs.                                       )
6                                                     )                     ORDER
     ALLIED UNIVERSAL PROTECTION,                     )
7                                                     )
                          Defendant.                  )
8
                                                      )
9                                                     )

10          On June 26, 2019, the Honorable Magistrate Judge George Foley, Jr. filed an Order
11   granting Plaintiff’s Application to Proceed in Forma Pauperis but dismissing Plaintiff’s claims
12   without prejudice and with leave to amend. (Order 5:10–19, ECF No. 6). Judge Foley set a
13   deadline of July 26, 2019, for Plaintiff to “file an amended complaint correcting the noted
14   deficiencies.” (Id.). Judge Foley explained that, if Plaintiff failed to comply with that deadline,
15   he would recommend dismissal of the claims with prejudice.
16          To date, Plaintiff has not filed an amended complaint. The Court recognizes Plaintiff’s
17   pro se status, and thus provides Plaintiff one final chance to file an amended complaint before
18   dismissal with prejudice. Accordingly,
19          IT IS HEREBY ORDERED that Plaintiff shall have until January 8, 2020, to file an
20   amended complaint curing the deficiencies identified in the Court’s prior Order, (ECF No. 6).
21   Failure to timely comply with that deadline will result in dismissal of Plaintiff’s claims with
22   prejudice.
23                      30 day of December, 2019.
            DATED this _____
24
                                                   ___________________________________
25
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
                                                 Page 1 of 1
